Citation Nr: 1516931	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.  

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for psychiatric disability encompasses all claimed by the Veteran, including posttraumatic stress disorder (PTSD), anxiety, depression, alcohol and drug abuse, has been recharacterized on the front page of this decision as service connection for psychiatric disability.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to nonservice-connected pension benefits.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of the issue of entitlement to nonservice-connected pension benefits is dismissed as no justiciable case or controversy is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2014); 38 C.F.R. §§ 19.44, 20.101, 20.200, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A September 2011 rating decision denied entitlement to nonservice-connected pension benefits.  Subsequently, an August 2013 rating decision granted these benefits.  Based upon the foregoing, the Board finds that the Veteran no longer has an issue on appeal with respect to the issue of entitlement to nonservice-connected pension benefits as that matter was in fact granted.  Accordingly, there is no justiciable case or controversy regarding such issue currently before the Board as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the absence of any justiciable question, the appeal as to the issue of entitlement to nonservice-connected pension benefits must be dismissed. 


ORDER

Entitlement to nonservice-connected pension benefits is dismissed.


REMAND

The service treatment records do not reflect any treatment for or diagnosis of a psychiatric disability.  

In 1996, twenty years after service, the Veteran was initially seen for psychiatric complaints.  Over the years, he has been treated for drug and alcohol dependence, as well as complaints of anxiety and depression.  He also admitted to preservice drug use.  PTSD has not been diagnosed.  

A private medical assessment and opinion dated in August 2014 resulted in a diagnosis of a mood disorder which the examiner indicated more likely than not began in military service.  However, this examiner relied on inaccurate lay evidence.  Various lay statements of record indicate that the Veteran did not use drugs prior to service; however, in several contemporaneous treatment records, he had admitted to such use.  In addition, it was stated that the Veteran was diagnosed with schizophrenia during service; available records do not show this diagnosis in service.

When the Veteran was examined by VA in January 2015, he had an alcohol use disorder with anxiety and depression.  There were no other psychiatric diagnoses.  However, this opinion did not adequately address if the anxiety and depression were related to service and the opinion did not adequately address the diagnosis of a mood disorder which was made in the last six months.  

In light of the deficits with both the private and the VA evaluations, a new VA examination should be afforded to the Veteran.  

In addition, it appears that the service records remain incomplete despite a March 2011 request for those complete records.  It appears from the service personnel records that the Veteran had inpatient treatment in San Diego in May 1976, but those medical records are not contained in the record.  In addition, service personnel records reflect that the Veteran had multiple instances (at least 6) of being Absent Without Leave (AWOL) and received an Under Honorable Conditions discharge.  However, the complete records in that regard are not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine where he was treated in San Diego in 1976 while he was in military service.  Then, obtain and associate with the record copies of all clinical records of the Veteran's treatment.  

2.  Obtain and associate with the record the Veteran's complete service personnel and service treatment records.  These records should include all documentation regarding the Veteran's circumstances of discharge.  In addition, if possible, if the Veteran's May 1976 inpatient medical treatment was provided by the military and have not been associated with the record per Remand Paragraph #1, those records should also be included.  

3.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability had its clinical onset during service, if a psychosis was manifest within the initial post-service year, or if a current psychiatric disability is related to any in-service disease, event, or injury.  

The examiner should address the Veteran's history of drug and alcohol use, including any use prior to service.  

If the Veteran has a personality disorder, the examiner should determine if the Veteran had a disability resulting from a mental disorder that was superimposed upon the personality disorder during service.  

The examiner should comment on, and reconcile, if possible, the conclusions made in the August 2014 private report and the January 2015 VA medical examination report.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


